Name: Council Regulation (EC) No 467/2001 of 6 March 2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, and repealing Regulation (EC) No 337/2000
 Type: Regulation
 Subject Matter: Asia and Oceania;  United Nations;  free movement of capital;  air and space transport;  international affairs
 Date Published: nan

 Avis juridique important|32001R0467Council Regulation (EC) No 467/2001 of 6 March 2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, and repealing Regulation (EC) No 337/2000 Official Journal L 067 , 09/03/2001 P. 0001 - 0023Council Regulation (EC) No 467/2001of 6 March 2001prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, and repealing Regulation (EC) No 337/2000THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof,Having regard to Council Common Position 2001/154/CFSP of 26 February 2001 concerning additional restrictive measures against the Taliban and amending Common Position 96/746/CFSP(1),Having regard to the proposal from the Commission,Whereas:(1) On 19 December 2000, the United Nations Security Council adopted Resolution 1333 (2000) demanding, inter alia, that the Taliban comply with Resolution 1267 (1999), in particular by ceasing to provide sanctuary and training for international terrorists and their organisations and by handing over Usama Bin Ladin to the relevant authorities for trial.(2) The Security Council decided, inter alia, that the flight ban and the freezing of funds, which were imposed pursuant to its Resolution 1267 (1999), should be strengthened and that a number of additional measures should be applied against the Taliban, in particular on exporting certain goods, a prohibition on providing certain technical advice and training, and the forced closure of Taliban and Ariana Afghan Airlines offices.(3) These measures fall under the scope of the Treaty and, therefore, notably with a view to avoiding distortion of competition, Community legislation is necessary to implement the relevant decisions of the Security Council as far as the territory of the Community is concerned. For the purpose of this Regulation, the territory of the Community is deemed to encompass the territories of the Member States to which the Treaty is applicable, under the conditions laid down in that Treaty.(4) In order to create maximum legal certainty within the Community, the names and other relevant data with regard to persons, entities and bodies whose funds should be frozen further to a designation by the UN authorities, a description of the territory of Afghanistan under Taliban control as designated by the UN authorities, and the list of organisations and governmental relief agencies that are allowed to execute humanitarian flights to Afghanistan, should be made publicly known and a procedure should be established within the Community to amend these lists.(5) The competent authorities of the Member States should, where necessary, be empowered to ensure compliance with the provisions of this Regulation on the freezing of funds and financial resources.(6) UN Security Council Resolutions 1267 (1999) and 1333 (2000) provide that the Taliban Sanctions Committee may grant exemptions to the freezing of funds, to the flight ban and to the prohibition to export certain services. Therefore, provision needs to be made to render such exemptions applicable throughout the Community.(7) For reasons of expediency, the Commission should be empowered to supplement and/or amend the Annexes to this Regulation on the basis of pertinent notification or information by the UN Security Council, the Taliban Sanctions Committee and the Member States, as appropriate.(8) The Commission and the Member States should inform each other of the measures taken under this Regulation and of other relevant information at their disposal in connection with this Regulation, and cooperate with the Taliban Sanctions Committee, in particular by supplying information to it.(9) Breaches of this Regulation should be subject to sanctions and Member States should impose appropriate sanctions to that end. It is, moreover, desirable that sanctions for breaches of this Regulation can be imposed as of the date of entry into force of this Regulation and that, if there is prima facie evidence, Member States institute proceedings against any persons, entities or bodies under their jurisdiction that have breached any of these provisions.(10) For reasons of transparency and simplicity, the interruption or reduction of economic relations with Afghanistan should be governed by one legal instrument. Therefore, the provisions of Council Regulation (EC) No 337/2000 of 14 February 2000 concerning a flight ban and a freeze of funds and other financial resources in respect of the Taliban of Afghanistan(2), should be incorporated in this Regulation, and that Regulation should be repealed,HAS ADOPTED THIS REGULATION:Article 1For the purpose of this Regulation:1. "Taliban" means: the Afghan faction which also calls itself the Islamic Emirate of Afghanistan;2. "Taliban Sanctions Committee" means: the Committee established by United Nations Security Council Resolution 1267 (1999);3. "Taliban-controlled Afghanistan" means: the territory of Afghanistan under Taliban control as designated by the Taliban Sanctions Committee and set out in Annex III;4. "Funds" means: financial assets and economic benefits of any kind, including, but not necessarily limited to, cash, cheques, claims on money, drafts, money orders and other payment instruments; deposits with financial institutions or other entities, balances on accounts, debts and debt obligations; publicly and privately traded securities and debt instruments, including stocks and shares, certificates representing securities, bonds, notes, warrants, debentures, derivatives contracts; interest, dividends or other income on or value accruing from or generated by assets; credit, right of set-off, guarantees, performance bonds or other financial commitments; letters of credit, bills of lading, bills of sale; documents evidencing an interest in funds or financial resources, and any other instrument of export-financing;5. "Freezing of funds" means: preventing any move, transfer, alteration, use of or dealing with funds in any way that would result in any change in their volume, amount, location, ownership, possession, character, destination or other change that would enable the use of the funds, including portfolio management.Article 21. All funds and other financial resources belonging to any natural or legal person, entity or body designated by the Taliban Sanctions Committee and listed in Annex I shall be frozen.2. No funds or other financial resources shall be made available, directly or indirectly, to or for the benefit of, persons, entities or bodies designated by the Taliban Sanctions Committee and listed in Annex I.3. Paragraphs 1 and 2 shall not apply to funds and financial resources for which the Taliban Sanctions Committee has granted an exemption. Such exemptions shall be obtained through the competent authorities of the Member States listed in Annex II.Article 31. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy and to the provisions of Article 284 of the Treaty, natural and legal persons, entities and bodies shall:(a) provide immediately any information which would facilitate compliance with this Regulation, such as accounts and amounts frozen in accordance with Article 2 and exemptions granted by the Taliban Sanctions Committee:- to the competent authorities of the Member States listed in Annex II where they are resident or located, and- directly or through the competent authorities to the Commission,(b) cooperate with the competent authorities listed in Annex II in any verification of this information.2. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received.3. Any information directly received by the Commission shall be made available to the competent authorities of the Member States concerned.Article 4It shall be prohibited to sell, supply, export or ship, directly or indirectly, the chemical, acetic anhydride (CN 2915 24 00) to any natural or legal person or any entity or body in Taliban-controlled Afghanistan, or to any person, entity or body for the purpose of any business carried on in, or operated from Taliban-controlled Afghanistan.Article 51. Without prejudice to the powers of Member States in the exercise of their public authority, it shall be prohibited to grant, sell, supply or transfer, directly or indirectly, technical advice, assistance or training related to the military activities of armed personnel under the control of the Taliban, to any natural or legal person or any entity or body in Taliban-controlled Afghanistan, or to any person, entity or body for the purpose of any business carried on in, or operated from Taliban-controlled Afghanistan.2. The prohibition set out in paragraph 1 shall not apply in cases where the Taliban Sanctions Committee has granted an exemption in advance. Such exemptions shall be contained through the competent authorities of the Member States listed in Annex II.Article 61. It shall be prohibited to take off from, land in or fly over the territory of the Community for any aircraft, wherever registered, if that aircraft has taken off from, or is destined to land at, any of the points of entry and landing areas in Taliban-controlled Afghanistan as designated by the Taliban Sanctions Committee and listed in Annex IV.2. The prohibition in paragraph 1 shall not apply to:- flights for which the Taliban Sanctions Committee has granted an exemption prior to the execution of the flight concerned. Such exemptions shall be obtained through the competent authorities of the Member States listed in Annex II;- aircraft executing humanitarian flights operated by, or on behalf of, those organisations and agencies as designated by the Taliban Sanctions Committee and listed in Annex VI.The organisation or agency responsible for such humanitarian flights, shall notify in advance the relevant competent authority or authorities listed in Annex II of the details of each aircraft and its flight schedule.3. Notwithstanding paragraph 2, the take-off or landing in the territory of the Community shall be prohibited for any aircraft as designated by the Taliban Sanctions Committee and listed in Annex V, except where the Taliban Sanctions Committee has granted an exemption. Such exemptions shall be obtained through the competent authorities of the Member States listed in Annex II.Article 7All offices representing the interests of the Taliban and all offices, branches and subsidiaries of Ariana Afghan Airlines, which is also known as Bakhtar Afghan Airlines, shall be closed.Article 8The participation in related activities the object or effect of which it is, directly or indirectly, either to promote the transactions or activities referred to in Articles 2, 4, 5 and 6 or the operation of the establishments referred to in Article 7, or to circumvent the provisions of this Regulation, either through any natural or legal person, entity or body acting as middleman or front company, or by any other means, shall be prohibited.Article 91. No exemptions other than those referred to in Article 2(3), Article 5, Article 6(2) and (3) may be granted.2. Exemptions granted by the Taliban Sanctions Committee shall apply throughout the Community.Article 101. The Commission shall be empowered- to establish Annex III on the basis of determinations made by either the United Nations Security Council or the Taliban Sanctions Committee;- to amend or supplement Annexes I, III, IV, V and VI on the basis of determinations made by either the United Nations Security Council or the Taliban Sanctions Committee;- to amend Annex II on the basis of information supplied by the Member States.2. Without prejudice to the rights and obligations of the Member States under the Charter of the United Nations, the Commission shall maintain all necessary contacts with the Taliban Sanctions Committee for the purpose of the effective implementation of this Regulation.Article 11The Commission and the Member States shall immediately inform each other of the measures taken under this Regulation and shall supply each other with relevant information at their disposal in connection with this Regulation, in particular information in respect of violation and enforcement problems and judgments handed down by national courts.Article 12This Regulation shall apply notwithstanding any rights conferred or obligations imposed by any international agreement signed or any contract entered into or any licence or permit granted before the entry into force of this Regulation.Article 131. Each Member State shall determine the sanctions to be imposed where the provisions of this Regulation are infringed. Such sanctions shall be effective, proportionate and dissuasive.Pending the adoption, where necessary, of any legislation to this end, the sanctions to be imposed where the provisions of this Regulation are infringed, shall be those determined by the Member States in accordance with Article 10 of Regulation (EC) No 337/2000.2. Each Member State shall be responsible for bringing proceedings against any natural or legal person, entity or body under its jurisdiction, in cases of violation of any of the prohibitions laid down in this Regulation by any such person, entity or body.Article 14Regulation (EC) No 337/2000 is hereby repealed and replaced by this Regulation.Article 15This Regulation shall apply- within the territory of the Community, including its airspace,- on board any aircraft or any vessel under the jurisdiction of a Member State,- to any person elsewhere who is a national of a Member State, and- to any legal person, entity or body which is incorporated or constituted under the law of a Member State.Article 16This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.Articles 4 and 5, shall be applicable as of the date of entry into force of the Commission Regulation establishing Annex III, as provided for in Article 10.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 March 2001.For the CouncilThe PresidentI. ThalÃ ©n(1) OJ L 57, 27.2.2001, p. 1.(2) OJ L 43, 16.2.2000, p. 1. Regulation as amended by Regulation (EC) No 1272/2000 (OJ L 144, 17.6.2000, p. 16).ANNEX ILIST OF PERSONS, ENTITIES AND BODIES REFERRED TO IN ARTICLE 2A. Persons, entities and bodies associated with the Taliban- Afghan National Bank, Jada Ibn Sana, Kabul, Afghanistan, including its offices,- Agricultural Development Bank,- Ariana Afghan Airlines or Bakhtar Afghan Airlines, Afghan Authority Building, PO Box 76, Ansari Watt, Kabul, Afghanistan, including its offices or subsidiaries (company has accounts with inter alia Citibank, New Delhi, India and with Punjab National Bank, New Delhi, India),- Bakhtar Afghan Airlines, Afghan Authority Building, PO Box 76, Ansari Watt, Kabul, Afghanistan, including its offices or subsidiaries,- Banke Millie Afghan, Bank E. Millie Afghan or Afghan National Bank, Jada Ibn Sana, Kabul, Afghanistan, including its offices or subsidiaries,- Da Afghanistan Bank, Bank of Afghanistan, Central Bank of Afghanistan or Afghan State Bank, Ibni Sina Wat, Kabul, Afghanistan, including its offices or subsidiaries,- De Afghanistan Momtaz Bank,- Islamic Emirate of Afghanistan,- Taliban,- Taliban "Embassy", Islamabad, Pakistan,- Taliban "Consulate General", Karachi, Pakistan,- Taliban "Consulate General", Peshawar, Pakistan,- Taliban "Consulate General", Quetta, Pakistan,- Mohammad Omar (Leader of the Faithful or Amir ul-Mumineen), born at Hotak, Kandahar Province, Afghanistan, in 1950,- Mullah Mohammad Rabbani, Chairman of the Ruling Council, Head of the Council of Ministers,- Mullah Mohammad Hasan, First Deputy, Council of Ministers; Governor of Kandahar,- Maulavi Abdul Kabir, Second Deputy, Council of Ministers; Governor of Nangahar Province; Head of Eastern Zone,- Abdul Wakil Mutawakil, Minister of Foreign Affairs,- Abdul Rahman Zahed, Deputy Minister of Foreign Affairs,- Mullah Abdul Jalil, Deputy Minister of Foreign Affairs,- Mullah Ubaidullah Akhund, Minister of Defence,- Mullah Abdul Razaq, Minister of Interior Affairs,- Mullah Khaksar, Deputy Minister of Interior Affairs,- Mohammad Sharif, Deputy Minister of Interior Affairs,- Qari Ahmadulla, Minister of Security (Intelligence),- Mullah Nooruddin Turabi, Minister of Justice,- Qari Din Mohammad, Minister of Planning,- Mullah Abbas Akhund, Minister of Health,- Sher Abbas Stanekzai, Deputy Minister of Health,- Mullah Yar Mohammad Minister of Communication,- Alla Dad Tayeb, Deputy Minister of Communication,- Alhaj Mullah Mohammad Isa Akhund, Minister of Mines and Industries,- Maulavi Mohammadullah Mati, Minister of Public Works,- Maulavi Rostam Nuristani, Deputy Minister of Public Works,- Hafez Mohibullah, Minister of Haj and Religious Affairs,- Maulavi Moslim Haqqani, Deputy Minister of Haj and Religious Affairs,- Maulavi Abdul Raqib, Minister of Repatriation,- Mullah Mohammad Jan Akhund, Minister of Water and Electricity,- Maulavi Faiz Mohammad Faizan, Deputy Minister of Commerce,- Maulavi Abdul Hakim Monib, Deputy Minister of Frontier Affairs,- Qudratullah Jamal, Minister of Information,- Abdul Rahman Hotak, Deputy Minister of Culture,- Ramatullah Wahidyar, Deputy Minister for Martyrs and Repatriation,- Mullah Niaz Mohammad, Governor of Kabul Province,- Maulavi Khair Mohammad Khairkhwah, Governor of Herat Province,- Maulavi Nurullah Nuri Governor of Balkh Province; Head of Northern Zone,- Na'im Kuchi, Governor of Bamiyan Province,- Maulavi Shafiqullah Mohammadi, Governor of Khost Province,- Maulavi Ahmad Jan, Governor of Zabol Province,- Mullah Dost Mohammad, Governor of Ghazni Province,- Noor Mohammad Saqib, Chief Justice of Supreme Court,- Abdul Rahman Agha, Chief Justice of Military Court,- Maulavi Qalamuddin, Head of Department of Preventing Vice and Propagating Virtue,- Abdul Salam Zaeef, Taliban Ambassador to Pakistan,- Abdul Hakim Mujahid, Taliban envoy to the United Nations,- General Rahmatullah Safi, Taliban representative in Europe,- Akhtar Mohammad Mansour, Head of Aviation,- Mullah Hamidullah, Head of Ariana Airlines,- Alhaj Mullah Sadruddin, Mayor of Kabul City,- Amir Khan Muttaqi, Taliban representative in UN-led talks,- Jan Mohammad Madani, Charge d'Affaires, Taliban Embassy, Abu Dhabi,- Shamsalah Kmalzada, Second Secretary, Taliban Embassy, Abu Dhabi,- Azizirahman, Third Secretary, Taliban Embassy, Abu Dhabi,- Mawlawi Abdul Manan, Commercial Attache, Taliban Embassy, Abu Dhabi,- Malawi Abdul Wahab, Taliban Charge D'Affaires in Riyadh, Saudi Arabia,- Mullah Abdul Salam Zaeef, Ambassador Extraordinary & Plenipotentiary, Taliban "Embassy", Islamabad, Pakistan,- Habibullah Fauzi, First Secretary/Deputy Head of Mission, Taliban "Embassy", Islamabad, Pakistan,- Mohammad Sohail Shaheen, Second Secretary, Taliban "Embassy", Islamabad, Pakistan,- Mohammad Sarwar Siddiqmal, Third Secretary, Taliban "Embassy", Islamabad, Pakistan,- Mullah Mohammad Zahid, Third Secretary, Taliban "Embassy", Islamabad, Pakistan,- General Abdul Qadeer, Military Attache, Taliban "Embassy", Islamabad, Pakistan,- Maulavi Nazirullah Anafi, Commercial Attache, Taliban "Embassy", Islamabad, Pakistan,- Maulavi Abdul Ghafar Qurishi, Repatriation Attache, Taliban "Embassy", Islamabad, Pakistan,- Mohammad Daud, Administrative Attache, Taliban "Embassy", Islamabad, Pakistan,- Maulavi Najibullah, Consul General, Taliban "Consulate General", Peshawar, Pakistan,- Qari Abdul Wali, First Secretary, Taliban "Consulate General", Peshawar, Pakistan,- Syed Allamuddin, Second Secretary, Taliban "Consulate General", Peshawar, Pakistan,- Maulavi Akhtar Mohammad, Education Attache, Taliban "Consulate General", Peshawar, Pakistan,- Alhaj Maulavi Mohammad Saddiq, Trade Representative, Taliban "Consulate General", Peshawar, Pakistan,- Maulavi Rahamatullah Kakazada, Consul General, Taliban "Consulate General", Karachi, Pakistan,- Mufti Mohammad Aleem Noorani, First Secretary, Taliban "Consulate General", Karachi, Pakistan,- Haji Abdul Ghafar Shenwary, Third Secretary, Taliban "Consulate General", Karachi, Pakistan,- Maulavi Gul Ahmad Hakimi, Commercial Attache, Taliban "Consulate General", Karachi, Pakistan,- Maulavi Abdullah Murad, Consul General, Taliban "Consulate General", Quetta, Pakistan,- Maulavi Abdul Haiy Aazem, First Secretary, Taliban "Consulate General", Quetta, Pakistan,- Maulavi Hamdullah, Repatriation Attache, Taliban "Consulate General", Quetta, Pakistan.B. Persons, entities and bodies associated with Mr Usama bin Laden- Al-Qaida organisation,- Usama Bin Muhammad Bin Awad Bin Laden (aka Abu Abdallah Abd Al-Hakim). Born 28.7.1957, Saudi Arabia. Saudi citizenship withdrawn, now officially an Afghan national,- Muhammad 'Atif (aka Abu Hafs). Born (probably) 1944, Egypt. Thought to be an Egyptian national. Senior lieutenant to Usama bin Laden,- Aiman Muhammad Rabi Al-Zawahiri. Born 19.6.1951, Giza, Egypt. Thought to be an Egyptian national. Former leader of the Egyptian Islamic Jihad, now a close associate of Usama bin Laden,- Sa'd Al-Sharif. Born c. 1969, Saudi Arabia. Brother-in-law and close associate of Usama bin Laden. Said to be head of Usama bin Laden's financial organisation,- Saif Al-'Adil. Born c. 1963, Egypt. Thought to be an Egyptian national. Responsible for Usama bin Laden's security,- Amin Al-Haq (aka Muhammad Amin). Born c. 1960, Nangahar province, Afghanistan. Afghan national. Security coordinator for Usama bin Laden,- Ahmad Sa'id Al-Kadr (aka Abu Abd Al-Rahman Al-Kanadi). Born 1.3.1948, Cairo, Egypt. Thought to be an Egyptian and Canadian national,- Zain Al-Abidin Muhahhad Husain (aka Abu Zubaida and Abd Al-Hadi Al-Wahab). Born 12.3.1971, Riyadh, Saudi Arabia. Thought to be a Saudi, Palestinian and Jordanian national. Close associate of Usama bin Laden and facilitator of terrorist travel,- Saqar Al-Jadawi. Born c. 1965. Thought to be a Yemeni and Saudi national. Aide to Usama bin Laden,- Bilal Bin Marwan. Born c. 1947. Senior lieutenant of Usama bin Laden.ANNEX IILIST OF COMPETENT AUTHORITIES REFERRED TO IN ARTICLE 3(1) AND (3), ARTICLE 5 and ARTICLE 6(2) and (3)A. Freezing of fundsBELGIUMMinistÃ ¨re des finances TrÃ ©sorerie avenue des Arts 30 B - 1040 Bruxelles Fax (32-2) 233 75 18DENMARKErhvervsfremmestyrelsen Dahlerups PakhusLangelinie Alle 17DK - 2100 KÃ ¸benhavn Ã Tel. (45) 35 46 60 00 Fax (45) 35 46 60 01GERMANY1. For examinations of the status of banksLandeszentralbank in Baden-WÃ ¼rttemberg Postfach 10 60 21 D - 70049 Stuttgart Tel. 07 11/9 44-11 20/21/23 Fax. 07 11/9 44-19 06 Landeszentralbank in Freistaat Bayern D - 80291 MÃ ¼nchen Tel. 0 89/280 89-32 64 Fax. 0 89/28 89-38 78 Landeszentralbank in Berlin und Brandenburg Postfach 11 01 60 D - 10831 Berlin Tel. 0 30/34 75/11 10/15/20 Fax. 0 30/34 75/11 90 Landeszentralbank in der Freien Hansestadt Hamburg, in Mecklenburg-Vorpommern und Schleswig-Holstein Postfach 57 03 48 D - 22772 Hamburg Tel. 0 40/37 07/66 00 Fax. 0 40/37 07-66 15 Landeszentralbank in Hessen Postfach 11 12 32 D - 60047 Frankfurt am Main Tel. 0 69/23 88-19 20 Fax. 0 69/23 88-19 19 Landeszentralbank in der Freien Hansestadt Bremen, in Niedersachsen und Sachsen-Anhalt Postfach 2 45 D - 30002 Hannover Tel. 05 11/30 33-27 23 Fax. 05 11/30 33-27 30 Landeszentralbank in Nordrhein-Westfalen Postfach 10 11 48 D - 40002 DÃ ¼sseldorf Tel: 02 11/8 74-23 73/31 59 Fax: 02 11/8 74-23 78 Landeszentralbank in Rheinland-Pfalz und im Saarland Postfach 30 09 D - 55020 Mainz Tel: 0 61 31/3 77-4 10/4 16 Fax: 0 61 31/3 77-4 24 Landeszentralbank in den Freistaaten Sachsen und ThÃ ¼ringen Postfach 90 11 21 D - 04103 Leipzig Tel. 03 41/8 60-22 00 Fax. 03 41/8 60-23 892. For examinations of the status of persons, entities and bodies other than banksBundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle Referat 214 Postfach 51 60 D - 65726 Eschborn Tel. 0 61 96/9 08-0 Fax. 0 61/96/9 08-4 12GREECEMinistry of National Economy Secretariat-General for International Economic RelationsDirectorate-General for External Economic and Trade RelationsDirector General Mr V. Kanellakis Ermou and Kornarou 1 GR - 105 63 Athens Tel. (31) 328 64 01-3 Fax (31) 328 64 04SPAINDirecciÃ ³n General de Comercio e Inversiones SubdirecciÃ ³n General de Inversiones ExterioresMinisterio de EconomÃ ­aPaseo de la Castellana, 162 E - 28046 Madrid Tel. (00-34) 913 49 39 83 Fax (00-34) 913 49 35 62 DirecciÃ ³n General del Tesoro y PolÃ ­tica Financiera SubdirecciÃ ³n General de InspecciÃ ³n y Control de Movimientos de CapitalesMinisterio de EconomÃ ­aPaseo del Prado, 6 E - 28014 Madrid Tel. (00-34) 912 09 95 11 Fax (00-34) 912 09 96 56FRANCEMinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction du TrÃ ©sorService des affaires europÃ ©ennes et internationalesSous-direction E139, rue de Bercy F - 75572 Paris-cedex 12 Tel. (33-1) 44 87 17 17 Fax (33-1) 53 18 36 15IRELANDCentral Bank of Ireland Financial Markets Department P.O. Box 559 Dame Street Dublin 2 Tel. (353-1) 671 66 66 Department of Foreign Affairs Bilateral Economic Relations Section 76-78 Harcourt Street Dublin 2 Tel. (353-1) 408 24 92ITALYMinistero del Commercio Estero Direzione Generale per la Politica Commerciale e per la Gestione del Regime degli ScambiDivisione IVViale America, 341 I - 00144 Roma Tel: (39-06) 59 93 24 39 Fax: (39-06) 59 64 75 06LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨res et du commerce extÃ ©rieur Direction des relations Ã ©conomiques internationales BP 1602 L - 1016 Luxembourg Tel. (352) 478-1 ou 478-2370 Fax (352) 46 61 38NETHERLANDSMinisterie van FinanciÃ «n Directie Wetgeving, Juridische en Bestuurlijke Zaken Postbus 20201 2500 EE Den Haag Nederland Tel. (31-70) 342 82 27 Fax (31-70) 342 79 05AUSTRIABundesministerium fÃ ¼r wirtschaftliche Angelegenheiten Abteilung II/A/2 Landstrasser HauptstraÃ e 55-57 A - 1030 Wien Ã sterreichische Nationalbank Otto Wagner-Platz 3 A - 1090 Wien Tel. (43-1) 404 20-0 Fax. (43-1) 404 20-73 99PORTUGALMinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o Geral dos Assuntos Europeus e RelaÃ §Ã µes Internacionais Avenida Infante D. Henrique, n.o 1, C 2.o P - 1100 Lisboa Tel. (351-1) 882 32 40/47 Fax (351-1) 882 32 49 E-mail. dgaeri@mfinancas,mailpac.ptFINLANDUlkoasiainministeriÃ ¶/Utrikesministeriet PL-PB 176 SF - 00161 Helsinki/Helsingfors Tel. (358-9) 13 41 51 Fax. (358-9) 13 41 57 07 and (358-9) 62 98 40SWEDENRegeringskansliet UtrikesdepartementetRÃ ¤ttssekretariatet fÃ ¶r EU-frÃ ¥gorFredsgatan 6 S - 103 39 Stockholm Tel. (46-8) 405 10 00 Fax (46-8) 723 11 76UNITED KINGDOMHM Treasury 19 Allington Towers London SW1E 5EB United Kingdom Tel: (44-207) 270 55 50 Fax: (44-207) 270 43 65 Bank of England Financial Sanctions Unit London EC2R 8AH United Kingdom Tel. (44-207) 601 46 07 Fax (44-207) 601 43 09EUROPEAN COMMUNITYCommission of the European Communities Directorate-General for External RelationsDirectorate CFSPUnit A.2/Mr A. de VriesRue de la Loi/Wetstraat 200 B - 1049 Bruxelles/Brussel Tel.: (32-2) 295 68 80 Fax: (32-2) 296 75 63 E-mail: anthonius-de-vries@cec.eu.intB. Export prohibitionsBELGIUMDENMARKGERMANYGREECESPAINDirecciÃ ³n General de Comercio e Inversiones SubdirecciÃ ³n General de Inversiones ExterioresMinisterio de EconomÃ ­aPaseo de la Castellano, 162 E - 28046 Madrid Tel. (00-34) 913 49 39 83 Fax (00-34) 913 49 35 62FRANCEDirection gÃ ©nÃ ©rale des douanes et droits indirects (DGDDI) bureau E/2 - cellule embargo 23 bis rue de l'UniversitÃ © F - 75 700 Paris cedex 07 SP Tel.: (33) 01 44 74 48 93 Fax: (33) 01 44 74 48 97IRELANDLicensing Unit Department of Enterprise, Trade and Employment 3rd Floor, Earlsfort CentreEarlsfort TerraceDublin 2 Tel.: (353-1) 631 2121 Fax: (353-1) 631 2562ITALYLUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨res et du commerce extÃ ©rieur Direction des relations Ã ©conomiques internationales BP 1602 L - 1016 Luxembourg Tel. (352) 478-1 ou 478-2370 Fax (352) 46 61 38NETHERLANDSAUSTRIAPORTUGALFINLANDSWEDENUNITED KINGDOMEUROPEAN COMMUNITYCommission of the European Communities Directorate-General for External RelationsDirectorate CFSPUnit A.2/Mr A. de VriesRue de la Loi/Wetstraat 200 B - 1049 Bruxelles/Brussel Tel.: (32-2) 295 68 80 Fax: (32-2) 296 75 63 E-mail: anthonius-de-vries@cec.eu.intC. Flight banBELGIUMMinistÃ ¨re des communications et de l'infrastructure Administration de l'aÃ ©ronautique Centre Communications Nord - 4e Ã ©tageRue du ProgrÃ ¨s 80BoÃ ®te 5 B - 1030 Bruxelles Tel. (32-2) 206 32 00 Fax (32-2) 203 15 28DENMARKCivil Aviation Administration Luftfartshuset Box 744 Ellebjergvej 50 DK - 2450 KÃ ¸benhavn Tel. (45) 36 44 48 48 Fax (45) 36 44 03 03GERMANYGeneraldirektor fÃ ¼r Luft- und Raumfahrt, Schifffahrt Bundesministerium fÃ ¼r Verkehr, Bau und Wohnungswesen Postfach 200 100 D - 53170 Bonn Tel. (49-228) 300 45 00 Fax (49-228) 300 45 99GREECEMinistry of Transport and Communications Hellenic Civil Aviation Authority PO Box 73 751 GR - 16604 Helliniko Tel. (30-1) 894 42 63 Fax (30-1) 894 42 79SPAINDirecciÃ ³n General de AviaciÃ ³n Civil Ministerio de Fomento Paseo de la Castellana, 67 E - 28071 Madrid Tel. (34-91) 597 70 00 Fax (34-91) 597 53 57FRANCEMinistÃ ¨re de l'Ã ©quipement, des transports et du logement Direction gÃ ©nÃ ©rale de l'aviation civileDirection des transports aÃ ©riens50, rue Henri Farman F - 75720 Paris cedex 15 Tel. (33-1) 58 09 43 21 Fax (33-1) 58 09 36 36IRELANDDirector General for Civil Aviation Department of Public Enterprise 44, Kildare Street Dublin 2 Ireland Tel. (353-1) 604 10 36 Fax (353-1) 604 11 81ITALYEnte Nazionale per l'Aviazione Civile (ENAC) Via di Villa Ricotti 42 I - 00161 Roma Tel. (39-06) 44 18 52 08/44 18 52 09 Fax (39-06) 44 18 53 16LUXEMBOURGDirecteur de l'aviation civile MinistÃ ¨re des transports 19-21, boulevard Royal L - 2938 Luxembourg Tel. (352) 478 44 12 Fax (352) 46 77 90NETHERLANDSMinistry of Transport, Public Works and Water Management Directorate General of Civil Aviation Plesmanweg 1-6 PO Box 90771 2509 LT Den Haag Netherlands Tel. (31-70) 351 72 45 Fax (31-70) 351 63 48AUSTRIABundesministerium fÃ ¼r Wissenschaft und Verkehr Zentralsektion Verkehr, Luftfahrt Radetzkystrasse 2 A - 1030 Wien Tel. (43-1) 711 62 70 00 Fax (43-1) 711 62 70 99PORTUGALInstituto Nacional da AviaÃ §Ã £o Civil MinistÃ ©rio do Equipamento Social Rua B, edifÃ ­cios 4, 5, 6Aeroporto da PortelaP - 1749-034 Lisboa Tel.: (351-21) 842 35 00 Fax: (351-21) 840 23 98 E-mail inacgeral@mail.telepac.ptFINLANDCivil Aviation AdministrationIlmailulaitos/LuftfartsverketPO Box 50 FIN - 01531 Vantaa/Vanda Tel. (358-9) 82 77 20 10 Fax (358-9) 82 77 20 91SWEDENRegeringskansliet UtrikesdepartementetRÃ ¤ttssekretariatet fÃ ¶r EU-frÃ ¥gorFredsgatan 6 S - 103 39 Stockholm Tel. (46-8) 405 10 00 Fax (46-8) 723 11 76UNITED KINGDOMDepartment of Environment, Transport and the Regions International Aviation NegotiationsGreat Minster House76, Marsham Street London SW1P 4DR United Kingdom Tel. (44-207) 890 58 01 Fax (44-207) 676 21 94EUROPEAN COMMUNITYCommission of the European Communities Directorate-General for External RelationsDirectorate CFSPUnit A.2/Mr A. de VriesRue de la Loi/Wetstraat 200 B - 1049 Bruxelles/Brussel Tel.: (32-2) 295 68 80 Fax: (32-2) 296 75 63 E-mail: anthonius-de-vries@cec.eu.intANNEX IIITERRITORY OF AFGHANISTAN UNDER TALIBAN CONTROL REFERRED TO IN ARTICLE 1(3)ANNEX IVPOINTS OF ENTRY AND LANDING AREAS IN AFGHANISTAN REFERRED TO IN ARTICLE 6(1)>TABLE>Note:* These coordinates refer to the nearest city, rather than the aerodrome.ANNEX VList of aircraft referred to in Article 6(3)>TABLE>ANNEX VILIST OF ORGANISATIONS AND AGENCIES REFERRED TO IN ARTICLE 6(2)Agencies and Offices of United NationsUnited Nations Special Mission to Afghanistan (UNSMA), Mr. Francesc Vendrell, Head of Mission/Special Envoy for Afghanistan, UNSMA, House No. 32, St. No. 48, F-8/4, Islamabad. Phone 92-51-2281670The United Nations Office of the Coordinator for Afghanistan (UNOCA), Mr. Erick de Mul, Coordinator, 292, Street 55, F 10/4, Islamabad, Fax 92-51-2211475World Food Programme, WFP Afghanistan (in Islamabad), Mr. Gerard van Dijk, Country Director, House No. 38, St. No. 86, G-6/3, IslamabadUnited Nations Drug Control Programme, UNDCP, Regional Office, Mr. Bernard Frahi, Representative, Tower B, 11th floor, Saudi-Pak Towers, Blue Area, IslamabadUnited Nations Children's Fund, UNICEF, Mr. Louis-Georges Arsenault, Representative, House No. 112, St. No. 37, F-10/1, IslamabadWorld Health Organisation, WHO, Dr. Said Salah Youssouf, Representative, House No. 5-B1, St. No. 22, F-8/2, IslamabadUnited Nations High Commissioner for refugees, UNHCR, Mr. Ahmed S. Farah, Chief of Mission, House No. 24, St. No. 89, G-6/3, IslamabadInternational Labour Organisation, ILO, Mr. Johannes Lokollo, Director, ILO Office Building, G-5/2, (Near State Bank of Pakistan), IslamabadUnited Nations Fund for Population Activities, UNFPA, Ms. Nuzhat Ehsan, Representative a.i, UN Offices, 61-A, Jinnah Avenue, 5th Floor, Saudi-Pak Towers, IslamabadUnited Nations Industrial Development Organisation, UNIDO, Dr. Robert G. Gumen, Country Director, UN Offices, 61-A, Jinnah Avenue, 10th Floor, Saudi-Pak Towers, IslamabadFood and Agriculture Organisation, FAO Afghanistan, Mr. Hans C. Brink, Programme Manager, House No. 8, St. No. 30, F-7/1, IslamabadUnited Nations Centre for Human Settlements, UNCHS, Ms. Samantha Reynolds, House 1A, St. 70, F-8/3, IslamabadUnited Nations Office of Project Services, UNOPS, Mr. Ahmed Hussein, Acting Programme Manager, House 2, St. 58, F-10/3, IslamabadComprehensive Disabled Afghans Programme, CDAP, Peter Coleridge, DirectorAgencies established by International StatuteThe International Committee of the Red Cross, Alfred Grimm, Pakistan Delegate, House 12, Street 83, G 6/4, Islamabad, 051-2824780World Bank, Mr. John W. Wall, Country Director, House 11, St. 1, E-7, IslamabadInternational Organisation for Migration, IOM, Mr. Richard Danziger, Head of Delegation,, H 6, Main Embassy Road, G-6/4, IslamabadComitÃ © international de la Croix-Rouge (CICR), 19 Avenue de la Paix, CH - 1202 GenÃ ¨veFÃ ©dÃ ©ration internationale des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, 17 Chemin des CrÃ ªts, Petit-Saconnex, CH - 1209 GenÃ ¨veInternational Non-governmental Organisations and Humanitarian OrganisationsACT Netherlands (Kerken in Aktie), Postbus 8506, 3503 RM Utrecht, The NetherlandsACTED, 33, rue Godot de Mauroy, 75008 Paris, FranceAction Contre La Faim, 17-F, KKK Road, U/T, Peshawar, Pakistan; 4 RUE Niepco, 75014 Paris, FranceAfghan Aid (UK), 5-B, Gul Mohar Road, University Town, PeshawarAFGHANAID, 5B Gulmohar RoadAfghanischer Ã rzteverein in Deutschland e.V., Postfach 10 12 23, 40003 DÃ ¼sseldorf, GermanyAfghanistan-Hilfe, c/o Mme V. Frauenfelder, 51 Rosenbergstrasse, CH - 8212 Neuhausen am RheinfallAfghanistankomiteen, Solidaritetshuset, Osterhausgaten 27, 0183 Oslo, NorwayAFRANE, 16 passage de la main d'or, 75011 Paris, FranceAga Khan Foundation (incl. Focus), 1-3 Avenue de la Paix, CH - 1202; ChaÃ ®ne du Bonheur, Case postale 132, CH-1211 GenÃ ¨ve 8Aga Khan Foundation, 360 Albert Street, Ottawa, Ontario, Canada K1R 7X75Agency for support and coordination of Russian participation in international humanitarian operations (EMERCOM Agency), 7, 2nd Samotechny pereulok, Moscow, 103473Aide MÃ ©dicale et DÃ ©veloppement, 46 rue Saint Laurent, 38000 GrenobleAide Medicale Internationale, 45-D, S.J. Afghani Road, University Town, GPO Box 326, Peshawar; 119 rue amandiers, 75020 ParisÃ rzte der Welt e.V., SchÃ ¶nstrasse 12A, 81543 Munich, GermanyAssociation of Medical Doctors of Asia (AMDA), 310-1 Naratsu, Okayama City, Okayama, 701-1202 JapanAssociation suisse des Amis de l'Afghanistan, 15 Chemin du Levant, CH-1005 LausanneAustralian Volunteers International, POB 350, Fitzroy, Victoria 3065, AustraliaBBC Afghan Education Projects (AEP), 8 Abdara Road, University Town, PO BOX 946, Peshawar, PakistanBHN Association, 2-6-5 Shinjuku, Shinjuku-ku, Tokyo, 160-0022 JapanMellemfolkeligt Samvirke, Borgergade 10-14, 1300 Copenhagen, DenmarkCARE Canada, 6 Antares, Ottawa, Ontario, Canada K1G 4X6CARE International, 6, Park Lane, University Town, PeshawarCare International, Rodericks, 8-14 Southampton Street, London WC2E 7HACentre for Peace Studies, McMaster University, Mark Vorobej University Hall, B104CEREDAF, 16 passage de la main d'or, 75014 Paris, FranceChildren in Crisis, Sogan, 4 Calico Houce, Plantation Wharf, York Road, London SW11 3UBChildren In Crisis-UK, 281, Street 15, Wazir Akbar Khan, Kabul, AfghanistanChristian Aid, Christ Church, Rathgar Road, Dublin 6, IrelandChristian Aid, PO Box 100, London SE1 7RTChristustrÃ ¤ger Bruderschaft e.V., Kloster Triefenstein, 97855 Triefenstein, GermanyConcern, Camden Street, Dublin 2, IrelandCOPE International (Creating Opportunities Through Partnership & Education), 13811-117 Avenue, P.O Box 62057, Edmonton, Alberta, Canada T5M 4B5Croix-Rouge Suisse, 10 Rainmattstrasse, CH-3001 BerneDANIDA, Royal Danish Ministry of Foreign Affairs, Asiatisk Plads 2, DK -1448, Copenhagen K, DenmarkDanish Afghanistan Committee (DAC), Gammel KÃ ¸ge Landevej 117, DK - 2500 Valby, DenmarkDanish Committee For Aid To Afghan Refugees, 10 Gul Mohar Lane, GPO. Box 855, University Town, PeshawarDanish De-Mining Group, 5, Gul Town, G.O.R. Road, Adjacent Chaman Housing Scheme, QuettaDanish Red Cross, POB 2600, Blegdamsvej 27, DK-2100 Copenhagen Ã, DenmarkDeutsche Welthungerhilfe, Adenauerallee 134, 53113 Bonn, GermanyDirection du DÃ ©veloppement et de la CoopÃ ©ration (DDC), (incl. Le Corps Suisse d'Aide en Cas de Catastrophe) 130 Freiburgstrasse, CH-3003 BerneDutch Committee For Afghanistan, Jamrud Road, Hayatabad Chowk, UPO Box 792, PeshawarEmergency, Via Bagutta 12, 20121 Milano, ItalyEuropean Community Humanitarian Organisation, ECHO, Alain Robyns, Representative for Afghanistan, ECHO, E-7 Islamabad, Fax 92-51-22822636Ev.lut. LÃ ¤hetsyhdistys KylvÃ ¤jÃ ¤, POB 188, 01301 Vantaa, FinlandFinlands Svenska FrikyrkorÃ ¤d ry, HÃ ¶gbergsgatan '22, 00130 Helsingfors, FinlandFocus Canada, 789 Don Mills Road, Suite 786, Don Mills, Ontario, Canada, M3C 1T5Focus Europe, 205-209 Addiscombe Road, Croydon, Surrey CR0 65PFocus Humanitarian Assistance - Europe Foundation, 13, Street 37, Sector F 6/1, IslamabadFriedensdorf International (Peace-Village International), Postfach 140162, 46131 Oberhausen, Lanterstrasse 21, 45539 Dinslaken, GermanyGerman Afghanistan Foundation, 315, Gul Haji Plaza, University Road, PeshawarGerman Agro Action, 31-C, Circular Road, University Town, GPO Box135, PeshawarGerman Agro Action, 31-C, Circular Road, University Town, PeshawarGesundheitshilfe Afghanistan (LEPCO) e.V., C/o Schwittek, FriedenstraBe 7, 97236 Randersacker, GermanyHalo Trust, KRC Street Shar-E-Naw, Kabul, AfghanistanHandicap International - Belgium, rue de Spa, 1000 Bruxelles, BelgiumHandicap International, District 6, Kandahar City AfghanistanHealthnet International, 11-A, Circular Lane, University Town, P.O. Box 889, PeshawarHELP - Hilfe zur Selbsthilfe e.V., Kaiserplatz 3, 53113 Bonn, GermanyInternational Assistance Mission, Lane 1, Street 15, Wazir Akbar Khan, P.O. Box 625, Kabul, AfghanistranInternational Centre for the Advancement of Community Based Rehabilitation (ICACBR) Queen's University, Kingston, Ontario, Canada K7L 3N6International Development and Relief Foundation (IDRF) 2201 Warden Ave. L-1, Scarborough, Ontario, Canada M1T 1V5International Rescue Committee, 12-C, Chinar Road, University Town, GPO Box 504, PeshawarItalian Cooperation For Development, 80-E, Old Bara Road, UPO Box 813, University Town, PeshawarJapan International Cooperation Agency Shinjuku Maynds Tower 6F-13F, 2-1-1 Yoyogi, Shibuya-ku, Tokyo, 151-8558, JapanJapan International Friendship and Welfare Foundation (JFF): 10745-24 Uenomiya, Yuki City, Ibaraki, 307-0000 Japan;Japanese Red Cross Society, 1-1-3 Shibadaimon, Minato-ku, Tokyo, 105-8521 JapanKirkens NÃ ¸dhjelp (Norwegian Church Aid), PO Box 4544 Torshov, 0404 Oslo, NorwayKomitee zur FÃ ¶rderung medizinscher und humanitÃ ¤rer Hilfe Afghanistan e.V., Schmittburstrasse 11, 64546 MÃ ¶rfelden-Walldorf, GermanyLeprosy Control Organisation, 2 Afzal Abad, Old Bara Road, University Town, PeshawarLittle Sister of Jesus, 2837 Miyadera, Iruma City, Saitama, 358-0014 JapanVia Di Acque Salvie 2, Tre fontane I-00142, Rome, ItalyMicroyon 3, Block 28 Room No. 71, Kabul, AfghanistanMADERA, 3 rue Ronbo, 75011 Paris, FranceMcMaster University, Hamilton, Ontario, Canada L8S 4K1MEDAIR (Head Office), 98 Chemin de la Fauvette, CH-1024 Ecublens, SwitzerlandMEDAIR, 98 Chemin de la Fauvette, CH-1012 LausanneMEDAIR, 1107 District 4, Shar-E-Naw, Kabul, AfghanistanMÃ ©decins du Monde, 62 rue Marcadet, 75018 Paris, FranceMÃ ©decins du Monde, Lane Z, Street 15, Wazir Akbar Khan, P.O. Box 625, Kabul, AfghanistanMÃ ©decins sans FrontiÃ ¨res, 124-132 Clerkenwell Road, London EC1 5DLMÃ ©decins sans FrontiÃ ¨res - Suisse, 12 Rue du Lac, Case postale 6090, CH-1211 GenÃ ¨ve 6MÃ ©decins sans FrontiÃ ¨res (Artsen Zonder Grenzen), Max Euweplein 40, P.O. Box 10014, 1000 EA Amsterdam, The NetherlandsMÃ ©decins sans FrontiÃ ¨res (MSF), 8 rue Saint Sabin, 75011 Paris, FranceMÃ ©decins sans FrontiÃ ¨res-International, 34-A, Circular Road, University Town, PeshawarMÃ ©decins sans FrontiÃ ¨res, 720 Spadina Ave, Toronto, Ontario, Canada M5S 2T9Media Action International, Villa de Grand Montfleury, Versoix, Geneva 1290, SwitzerlandMÃ ©decins sans FrontiÃ ¨res Sweden (MSF-Sweden), Gotlandsgatan 84, 11638 Stockholm, SwedenMÃ ©decins sans FrontiÃ ¨res, Belgium, rue DuprÃ ©, 94, 1090 Brussels, BelgiumMercy Corps International, 10, Arab Karam Khan Road, P.O. Box 314, QuettaMinistry of Foreign Affairs of Turkey (Balgat, Ankara, Turkey)Mission d'aide au dÃ ©veloppement des Economies rurales en Afghanistan, 53-C, Gul Mohar Lane, University Town, PeshawarMRCA, 21 avenue Jean Moulin, 75014 Paris, FranceMuslime helfen e.V., Postfach 1607, 85740 Garching, GermanyNippon Volunteer Network Active in Disaster, 5-1-1 Kamikoushien, Nishinomiya City, Hyogo, 663-8114 JapanNorges RÃ ¸de Kors (Norwegian Red Cross), P.O. Box 1 GrÃ ¸nland, 0133 Oslo, NorwayNorwegian Afghanistan Committee, 20 F-A, K.K.K Road, University Town, PeshawarNorwegian Church Aid, 7 Gulmohar Road, University Town, PeshawarNOVIBNRK, Leeghwaterplein 27, P.O. Box 28120, 2502 KC Den Haag, The NetherlandsOckenden International, Constitution Hill, Woking, Surrey GU22 7UUOckenden Venture (UK), 43 D2 Old Jamrud Road, University Town, PeshawarOperaatio Mobilisaatio ry, Yliopistonkatu 58 B, 33100 Tampere, FinlandOttawa Rehabilitation Centre, 505 Smyth Road, Ottawa, Ontario, Canada K1H 8M2OXFAM, 256, Street 51, Wazir Akbar Khan, Kabul AfghanistanOXFAM, 274 Banbury Road, Oxford OX2 7DZPartners in Aviation and Communications Technology (PACTEC), John Woodberry, Afghanistan Program Director, 5/B (ii) Circular Lane, University Town, Peshawar, Pakistan. Phone/fax 92-91-840961Peshawar-Kai, 1-10-25-307 Daimyo, Chuo-ku, Fukuoka City, Fukuoka, 810-0041 Japan; House 58-C, University Road, University Town, Peshawar, PakistanPMU Interlife, Box 4093, 14104 Huddinge, SwedenSAFE, 1 Beeches Park, Glenageary, Co. Dublin, IrelandSandy Gall's Afghanistan Appeal, 45-D, S. J. Afghani Road, University Town, PeshawarSaudi Red Crescent Society, 20 Gul Mohar Road, University Town, PeshawarSave the Children - Sweden, 60-C(5), University Road, University Town, UPO Box 1424, PeshawarSave the Children - U.S.A, 7a & B, Street 58, Sector F 7/4, IslamabadSave the Children Fund - UK, 228, Gul Haji Plaza, UPO Box 1424, PeshawarSave the Children Sweden, 107 88 Stockholm, SwedenSave the Children, 17 Grove Lane, London SE5 8RDSERVE (UK), 7 Mulberry Road University Town, PeshawarService de l'Action Humanitaire-ministÃ ¨re des affaires Ã ©trangÃ ©res, 103 rue de l'UniversitÃ ©, 75700 Paris 07 SP, FranceShelter Germany, Am Waldrand 19, 38173 HÃ ¶tzum, GermanyShelter Now International, 60-E, Canal Road, University Town, GPO Box 354 PeshawarSociety of the Red Crescent of the Islamic Republic of Iran, 147 Nejatollahi St., Tehran, IranSolidaritÃ © Afghanistan Belgium, ITC Building, Phase 5, Hayatabad, Peshawar UPO Box 799, rue Raikem 3, 4000 LiÃ ¨ge, BelgiumSOLIDARITES, 105 avenue Gambetta, 75020 Paris, FranceSolidarites, 46/C2, Sahib Zada A. Qayum Road, University Town, PeshawarSpolenost Clovek v tisni (The People in Need Society), Spolenost Clovek v tisni pi Ceske televizi, o.p.s., Kavei hory, 140 70, Praha 4Stichting Vluchteling, Stadhouderslaan 28, 2517 HZ Den Haag, The NetherlandsStiftung Biblioteca Afghanica, Benburweg 5, CH - 4410 LiestalSuomen Ev.lut. KansanlÃ ¤hetys ry, 12310 RyttylÃ ¤, FinlandSuomen Punainen Risti (Finnish Red Cross), Tehtaankatu la, 00140 Helsinki, FinlandSupport for Afghan Further Education (SAFE), 1 Beaches Park, Glenageary, Co. Dublin, EireSwedish Committee for Afghanistan (SCA), Sturegatan 16, 11436 Stockholm, SwedenSwedish Committee for Afghanistan, 24-D, Chinar Road, University Town, Peshawar GPO Box 689, PeshawarSwedish International Development Cooperation Agency (SIDA), 105 25 Stockholm, SwedenSwedish Mission Council, Box 1767, 111 87 Stockholm, SwedenSwedish Red Cross, Box 27316, 102 54 Stockholm, SwedenTakarazuka Afghanistan Friendship Association: 5-45-117 Mukogawa-cho, Takarazuka City, Hyogo, 665-0844 JapanTEAR Australia, POB 289, Hawthorn 3122, AustraliaTear Fund, 100 Church Road, Teddington, Middlesex TW11 8QETerre des Hommes, Abdara Road 3/C, University Town, PeshawarTerre des Hommes, En Budron C 8, CH - 1052 Le Mont-sur-LausanneTHE HALO TRUST, 10 Storey's Gate, London SW1 P 3AYThe Lighthouse International (TODAI), 161-4 Kitahonjuku, Kitamoto City, Saitama, 364-0021 Japan; 16 Sariab Road, Quetta, Pakistan; House 14, K4 Main Street Phase-3, Hayatabad, Peshawar, PakistanTrÃ ²caire, 169 Booterstown Avenue, Blackrock, Co. Dublin, IrelandTurkish Red Crescent Society, Karanfil Sokak, No: 7, Bakanliklar, Ankara, TurkeyViva-Westfalen hilft e.V., Bremer Platz 9, 48155 MÃ ¼nster, GermanyWorld Conference on Religion and Peace, Japanese Committee (WCRP/Japan): 2-6-1 Wada, Suginami-ku, Tokyo, 166-0012Zuflucht, 307, Street 15, Road 5, Wazir Akbar Khan, Kabul, AfghanistanAfghan Non-governmental OrganisationsGuardians, A-One-City, Housing Scheme, Haji Manan St. Plot 192, Brewery QuettaGhazni Rural Support Program, 305, Street 35, D-4, Phase I, Hayatabad, PeshawarMine Clearance Planning Agency, 291, Street 56, Sector F 10/4, IslamabadMine Detection Dog Center 2, Park Road, University Town, PeshawarOrphans Refugees and Aid, F 27, K.K.K Road, University Town, Peshawar, P.O.Box 594, PeshawarPamir Reconstruction Bureau, 20-D, Circular Road, University Town, PeshawarDevelopment and Humanitarian Services for Afghanistan (DHSA), H. No. 95, Str. No. 6, Sector N-3, Phase-IV, Hayatabad, PeshawarShuhda Organisation, Block-5, Alam Dar Road, Naseerabad, QuettaAgency Coordinating Body for Afghan Relief, 2-Rehman Baba Rd, UPO Box 1084, U/T, Peshawar, AfghanistanAfghan Development Association, 17-F-A-A, K.K.K. Rd., U/T, PeshawarCooperation Center for Afghanistan, 4-P/1, Phase 4, Hayatabad, PeshawarDevelopment and Humanitarian Services for Afghanistan, 60 D-Iii-A, S. J. Afghani Road, University Town, PeshawarIbnsina Public Health Programme for Afghanistan, 39/D-1, S. J. Afghani Road, University Town, PeshawarShuhada Organisation, Shuhada Clinic Alamdar Road, Nasir Abad, QuettaPamir Reconstruction Bureau (PRB), 20-D, Circular Road, Peshawar, Pakistan